Citation Nr: 1619843	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  07-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1977 to May 1980. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), located in Waco, Texas.  In pertinent part of that rating decision, the RO declined to reopen previously denied claims for entitlement to service connection for right and left ear hearing loss.  

In December 2007, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

In pertinent part of a January 2009 decision, the Board reopened the claims of service connection for right and left ear hearing loss, and remanded the underlying claim for service connection for bilateral hearing loss for additional development and adjudication.  Upon return of the claims in June 2011, the Board determined that additional development was needed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure compliance with the previous remand instructions.  The Board is obligated by law to ensure that the RO complies with its directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its June 2011 remand directives, the Board instructed that attempts should be made to obtain outstanding VA and private audiology consultation reports identified in the medical records.  Specifically, the Board noted that a February 2003 VA treatment note indicated that the Veteran has had multiple audiology consults, including consults in July 2001, July 2002, and April 2003, and a November 2001 treatment note also indicated that the Veteran was seen for a hearing evaluation with a private-sector audiologist on 9/13/01 (AFSI program) and that the results were available in the VA audiology clinic files.  The Veteran also appears to have been referred for an audiology consult in a June 2001 VA treatment note.  However, none of the audiology evaluations referenced above, have been associated with the Veteran's claims file.  

The record reflects that notice letters were sent to the Veteran in March 2012 and March 2014 to seek his assistance in obtaining the outstanding records, which included a request for him to submit a completed VA Form 21-4142, Authorization and Consent Form.  The record shows that that in April 2012 the Veteran submitted a signed VA Form 21-4142, but he failed to indicate where to obtain the outstanding treatments.  The Veteran did not respond to the March 2014 request. However, VA has duty to attempt to obtain identified outstanding of VA treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  

Despite the Board's June 2011 instructions, no attempt was made to obtain the identified outstanding VA audiology consultation reports dated in July 2001, July 2002, and April 2003.  In addition, there is no formal finding that this report is unobtainable.  The Board finds that attempts must be made to obtain the VA audiology reports or a formal finding of unavailability must be documented in a memorandum to the claims folder.  

In addition, the Board notes that the Veteran was afforded with a VA examination in June 2015 that does not reflect that the Veteran has a current bilateral hearing loss disability based on audiometric results as defined by VA.  See 38 C.F.R. § 3.385.  Regardless, the record does demonstrate that the Veteran was diagnosed with bilateral hearing loss disability as defined by VA at some point during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  Notably, the audiometric results contained in the March 2009 VA examination demonstrate bilateral hearing loss disability.  If additional records are associated with the claims file, an addendum VA medical opinion should be obtained that specifically addresses the new medical evidence and indicates whether this new evidence alters the opinions given in the previous March 2009 VA examination report.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who have treated the Veteran since service for hearing loss.  This should include a hearing evaluation with a private-sector audiologist conducted on 9/13/01 (AFSI program).  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claims.

2. Attempt to obtain all the Veteran's audiology consultations conducted at the VA from 2001 to the present. 

3. If any identified records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

4. If additional records related to the Veteran's hearing loss claim are associated with the Veteran's claims file, then arrange for the Veteran's claims folder to be reviewed by appropriate specialist for the purpose of preparing an addendum VA medical statement that specifically addresses the new medical evidence and indicates whether this new evidence alters the 2009 opinions given in the previous report.  The examiner should then reiterate an opinion regarding whether the Veteran's right ear hearing loss is at least as likely as not are related to service, to include noise exposure in service? In addition, with regards to left ear hearing loss, is it at least as likely as not that it was aggravated beyond the natural progress of the disease in service, to include noise exposure in service?  A complete rationale for all opinions is requested. 

5.  Readjudicate the issue on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




